Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Robert Cameron McCall, Appellant                      Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 11-
No. 06-14-00044-CV        v.                          0387).    Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
Bobby Ray Hester, Appellee                            Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Robert Cameron McCall, pay all costs of this appeal.




                                                      RENDERED FEBRUARY 12, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk